TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00348-CR




                               Sanford Montgomery, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. 1010279, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



PER CURIAM

               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: August 9, 2001

Do Not Publish